Cole, J.
It seems to us that the complaint states a good canse of action. It is a settled principle that the law imposed upon the defendant the duty of supplying and maintaining suitable cars and appliances for operating its road; and the company was bound to take due care, and use all reasonable means, to guard against defects in its locomotives and cars, which would endanger the lives and limbs of its servants, and employees while in the performance of their duties. H umerous authorities might be cited on this point, if necessary; but many of the cases will be found in the brief of respondent’s counsel in Brabbits v. The Chicago & Northwestern Railway, 38 Wis., 290. See also Strahlendorf v. Rosenthal, 30 Wis., 674. It has often been made a question whether the master was liable to his servant for injuries caused by the negligence of a fellow servant in the same employment; but we did not suppose the master’s responsibility was denied where, by his own negligence or malfeasance, he has enhanced the risk to which the servant is exposed beyond the natural risks of the employment; or has knowingly, and without informing the servant of the fact, used machinery defective in its construction, which has caused the injury. The rule so clearly laid down by Cookbtjen, O. J., in Clark v. Holmes, 7 H. & N., 937-943, is quite applicable to the facts stated in this complaint. He said: “ Where a servant is employed on machinery from the use of which danger may arise, it is the duty of the master to take due care, and to use all reasonable means, to guard against and prevent any defects from which increased and unnecessary danger may occur. Ho doubt, when a servant enters on an employment from its nature necessarily hazardous, he accepts the service subject to the risks incidental to it; or, if he thinks proper-to accept an em*483ployment on machinery defective from its construction, or from the want of proper repair, and with knowledge of the facts enters on the service, the master cannot he held liable for injury to the servant within the scope of the danger which both of the contracting parties contemplated as incidental to the employment. The rule I am laying down goes only to this, that the danger contemplated on entering into the contract shall not he aggravated by any omission on the part of the master to keep the machinery in the condition in which, from the terms of the contract or the nature of the employment, the servant had a right to expect that it would be kept.”
Row, from the matters stated in the complaint, we must assume that the defendant, carelessly, negligently and contrary to its duty, took upon and used on its road a freight car defectively constructed, which rendered the employment of the plaintiff in coupling this car to others unnecessarily hazardous and unsafe. It is charged that the company carelessly and negligently omitted the usual and proper inspection of the car, or improperly inspected it, and also allowed the projecting bolt at the end of the car to remain without being cut off. The plaintiff was wholly unaware of the dangerous position of this bolt, and, while performing his duty, was thrown down by it and injured. These facts would seem to bring the case within the rule which imposes liability on the master for an injury to the servant occasioned by a defect in machinery furnished the servant to operate, where the master has been guilty of negligence in furnishing such machinery, or, knowing of a defect therein, fails to notify the servant of its existence. It is true, the defendant in the present ‘case is a railroad corporation, and can only act through officers or agents. But this does not relieve it from responsibility for the negligence of its officers and agents whose duty it is to provide safe and suitable machinery for its road which its employees are to operate.
*484By the Cowrii. — The judgment of the circuit court is reversed, and the cause remanded with directions to proceed herein according to law.